Citation Nr: 0311407	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The issue of entitlement to 
service connection for hearing loss was decided in a December 
2002 Board decision.


FINDING OF FACT

Tinnitus has been shown to be causally related to the 
veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA and Private audiological records reflect that the veteran 
suffers from tinnitus as well as bilateral hearing loss.

At an April 2003 VA audiological examination, it was noted 
that the veteran had served three years in an artillery unit.  
The veteran complained of a constant, bilateral tinnitus that 
had been present since his military service.  The April 2003 
VA examiner noted that due to "the incident of the loud bomb 
going off near him where he did suffer injuries on his legs 
and the persistent noise exposure that he did have in the 
military" it was likely that the veteran's tinnitus was 
related to his military service.

After a careful review of the evidence, the Board finds that 
a grant of service connection for tinnitus is warranted.  The 
veteran (and has wife) testified at the September 2002 Board 
hearing that he experienced ringing in the ears since 
service, and the April 2003 VA examiner has essentially 
confirmed those assertions and has indicated that the 
veteran's tinnitus is related to noise exposure during 
service.  The April 2003 VA examiner's uncontroverted opinion 
(based on an examination of the veteran and a review of the 
claims file) has linked the veteran's tinnitus to service.

The RO has attempted but has been unable to obtain the 
veteran's service medical records.  In cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  While a reasonable doubt may exist as to the 
relationship of the veteran's tinnitus and his service, by 
law, all such doubt must be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  Accordingly, service connection for 
tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

